Whitaker, J. (dissenting).
The plaintiff Mayer alleges in his complaint that on December 2, 1914, the defendant Seril agreed to take in his name a written lease of the store premises 486 Broadway from the owner for the period of two years, and to give to the plaintiff Mayer one-half of the premises for a like period, for the annual rental of $1,375; that defendant *276took the lease of the entire store in his own name but refused thereafter to give plaintiff a lease for one-half notwithstanding plaintiff had paid defendant the sum of $114.50 on account; that plaintiff was ready and willing to take the lease of the one-half and pay the rent thereof, but that defendant refused to give plaintiff the lease. Plaintiff demands judgment for the return of the deposit and damages for breach of the agreement. Defendant Seril, in his answer, alleges that the agreement was, that in the month of November, 1914, plaintiff and defendant agreed that plaintiff would rent the store 486 Broadway jointly, to be used for the purpose of carrying on their respective businesses ; that on or about December second they agreed with the owner to hire the premises for a term commencing December 15, 1914, and ending February 1, 1917; that the owner agreed to the térms provided the plaintiff and the defendant would agree to accept a lease in either the name of plaintiff or defendant; that they agreed that the lease be made to' and signed by defendant, but the obligation of each should be the same as if the lease had been to them jointly; that each should pay one-half of the rent and each occupy one-half- of the store; that on December second defendant received a lease of the premises which he submitted to plaintiff and, with his approval,, signed it on December 3, 1914, and on the following day plaintiff paid defendant one-half of the rent due up to March 1,1914; that on December 16, 1914, plaintiff notified defendant that he, plaintiff, would not carry out or perform the terms of the agreement and would not fulfill his liability, and obligation to pay his share of the rent and take possession of the premises, as a result of which the defendant was damaged in the sum of $2,750, being one-half of the rent for the term less the deposit paid *277by plaintiff of $114.50, which sum defendant counterclaimed.
Upon the opening of the trial, the defendant moved to dismiss plaintiff’s complaint, upon the ground that it appeared that the contract as alleged by the plaintiff, not being in writing, was void under the Statute of Frauds. This motion was granted. Thereupon the plaintiff moved to dismiss the defendant’s counterclaim for the same reason, which motion was denied, the court stating in substance that a month’s rent having been paid by plaintiff the contract was in the nature of a joint venture; that the contract alleged by the defendant was not a contract between landlord and tenant for the hiring of real property.
The defendant took the affirmative after plaintiff’s complaint had been dismissed, and the jury brought in a verdict upon defendant’s counterclaim against plaintiff for the sum of $1,260.
The appellant raises three questions upon this appeal; first, that the verdict is against the weight of the evidence; second, that the record discloses that the contract alleged by defendant as a basis of his counterclaim was void under the Statute of Frauds, not having been in writing; third, that at the time the action was begun there was nothing due defendant; that he cannot recover rent due subsequently, but must bring an action each month as the rent becomes due.
An examination of the record discloses that the verdict is not against the weight of evidence, but that the verdict of the jury is supported by a preponderance of the evidence.
The contract alleged by the defendant does not come directly within the express terms of the Statute of Frauds.
The agreement does not contemplate thq granting of an interest in lands to plaintiff. It is merely an *278agreement that they should jointly share the rent of the store in question. The lease was by agreement taken in the name of the defendant for the account of both. It was this lease that conveyed an interest in land. The agreement between plaintiff and defendant was that if the defendant Seril took the lease, the plaintiff Mayer would pay one-half of the rental and was to be allowed by defendant, the lessee, to occupy one-half of the premises. The plaintiff Mayer having paid to the defendant money on account of the agreement could have maintained an action against the defendant Seril for specific performance.
The case, I think, is fairly analogous to the cases of Canda v. Totten, 157 N. Y. 281, and Traphagen v. Burt, 67 id. 30. There having been full performance on the part of the defendant Seril and part performance on the part of Mayer, I think the case also comes within the principle laid down in Redfield v. Holland Purchase Ins., 56 N. Y. 354, and Hughitt v. Hayes, 136 id. 163-167.
The counterclaim arose out of the same transaction set forth in the plaintiff’s complaint. I think, therefore, that' if the claim of defendant against the plaintiff had accrued at the time the defendant interposed his counterclaim he was legally entitled to recover upon it. The only amount which had accrued, however, at the time defendant interposed his counterclaim was one-half of the March rent. The breach of the contract by plaintiff, as alleged in the counterclaim, did not entitle the defendant' to recover from plaintiff the rent for the entire term of the lease. Defendant could only recover the amount due at the time of interposing his counterclaim, which was one-half of- the month’s rent. The doctrine of anticipatory breach does not extend to the present case. Werner v. Werner, 169 App. Div. 9.
*279The case of Segal v. Ensler, 16 Misc. Rep. 43, is not in point. There the term was only for one month and had expired when the action was tried.
The judgment should be reduced to the amount due at the date the counterclaim was interposed, which was subsequent to March third, and before the April rent had become due, which amount was the March rent and amounted to $229, and as thus reduced should be affirmed.
Judgment reversed, with costs.